                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 19, 2019
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

DANIEL G SANCHEZ,                              §
                                               §
          Plaintiff,                           §
VS.                                            §   CIVIL ACTION NO. 2:19-CV-69
                                               §
CANDANCE R MOORE, et al,                       §
                                               §
          Defendants.                          §

               ORDER DENYING PLAINTIFF’S MOTION TO AMEND

         Plaintiff Daniel G. Sanchez is a Texas inmate appearing pro se and in forma

pauperis.     He is a prisoner in the Texas Department of Criminal Justice, Criminal

Institutions Division (TDCJ-CID) and is currently housed at the McConnell Unit in

Beeville, Texas. Pending before the Court is Plaintiff’s Motion for Leave to File an

Amended Complaint. (D.E. 18).

I.       BACKGROUND

         In this civil rights action, Plaintiff names the following McConnell Unit officials:

(1) Law Librarian Candance R. Moore; (2) Officer Megan R. Thompson; (3) Senior

Warden Philip J. Sifuentes; (4) Medical Director Dr. Isaac Kwarteng; and (5) Medical

Administrator Tanya Lawson. He claims that his constitutional rights were violated in

connection with Defendants’ failure to issue him a medical pass or otherwise allow him

to use the restroom during his set time in the McConnell Unit’s law library. Plaintiff

seeks injunctive relief.


1 / 10
         A Spears1 hearing was conducted with respect to Plaintiff’s allegations on March

18, 2019. On April 8, 2019, Plaintiff filed a motion to either amend or supplement his

complaint by adding claims of harassment and retaliation against Defendants Moore and

Thompson. (D.E. 12). Plaintiff alleged that, on April 2, 2019, Defendants Moore and

Thompson targeted Plaintiff by forcing him to work at a table with three other inmates

and no typewriter. (D.E. 12, p. 1). Plaintiff further alleged he was also denied access to

the typewriter table. (D.E. 12, p. 2).                 The undersigned granted Plaintiff’s motion to

supplement or amend his complaint, and his letter motion was filed as his Supplemental

Complaint. (D.E. 14).

         On May 14, 2019, the undersigned issued a Memorandum and Recommendation

(M&R), construing Plaintiff’s complaint and Spears hearing testimony as asserting a due

process violation as well as claims of denial of access to the courts and deliberate

indifference to his serious medical needs. The undersigned nevertheless recommended

that Plaintiff’s complaint be dismissed with prejudice as frivolous and/or for failure to

state a claim for relief. (D.E. 15).

II.      Plaintiff’s Motion to Amend Complaint

         Plaintiff has filed a second motion seeking leave to file an amended complaint.

(D.E. 18). In his proposed amended complaint, Plaintiff names the same five defendants.

(D.E. 18-1, p. 5). On August 1, 2019, the undersigned conducted a second Spears

hearing with respect to Plaintiff’s allegations advanced in his proposed amended

1
  Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985); see also Eason v. Holt, 73 F.3d 600, 603 (5th Cir. 1996) (stating
that testimony given at a Spears hearing is incorporated into the pleadings).


2 / 10
complaint. The following representations were made either at the second Spears hearing

or in Plaintiff’s proposed amended complaint (D.E. 18-1).

         Plaintiff arrived at the McConnell Unit on February 28, 2014. For the nine

previous years, Plaintiff was housed at the Robertson Unit where he suffered from

frequent urination. In 2007, Plaintiff was diagnosed with Type II diabetes. Plaintiff

takes Metformin to help control blood sugar. On June 14, 2017, Plaintiff was diagnosed

with renal failure, or chronic kidney disease.         Due to Plaintiff’s chronic medical

conditions and medications, he sometime needs to go to the bathroom up to six times an

hour. Defendants Moore and Thompson allow prisoners to go to the bathroom, however,

they may not return to the prison law library after taking a bathroom break. Should a

prisoner request to use the restroom, the prisoner must sign out of the law library which

results in the automatic termination of his session. Plaintiff complains this policy is not a

TDCJ policy and is not posted at the law library for prisoners to read and follow.

         After questioning the restroom policy in the law library and filing this civil rights

action, Plaintiff believes he was subjected to retaliation by Defendant Thompson who

Plaintiff alleges brought a false disciplinary action against Plaintiff. On May 8, 2019,

while he was in line to sign in for his morning law library session, Plaintiff set his ID

card on the counter next to Defendant Thompson, who then reportedly took the ID card

off the counter. Plaintiff alleges Defendant Thompson lost control of the ID card and it

hit her arm. She then told Plaintiff that she would return the ID Card to Plaintiff when

she found it.



3 / 10
         Plaintiff takes an anti-depressant medication which makes him prone to anxiety

attacks. Plaintiff panicked and begged for the return of his ID Card. According to

Plaintiff, he “lost it” and demanded the return of his ID card in a loud voice. Plaintiff

was told to leave the law library. Plaintiff was eventually handcuffed and taken to the

medical and mental health department for evaluation.

         Plaintiff was charged in Disciplinary Case 20190218039 with assaulting

Defendant Thompson with his state ID card and with failing to obey multiple orders.

According to Plaintiff, two inmates provided statements at his disciplinary hearing that

refuted Defendant Thompson’s statements. Plaintiff complained that he was found guilty

on all charges solely on Defendant Thompson’s report and the fact the two inmate

witness statements were ignored. Plaintiff claims there was not enough evidence to

support the guilty findings. Plaintiff was punished as follows: (1) “downgrade earning

status”; (2) line classification lowered S-3 to S-4; and (3) 45 days of phone, commissary

and recreation restrictions.

         Plaintiff claims that Defendant Thompson misused her authority to deny Plaintiff

general access to the restroom despite her knowledge of Plaintiff’s medical conditions

and medications prescribed to him. He further challenges the failure of Defendants

Thompson, Moore, and Sifuentes to produce proof that TDCJ’s policy is to deny

prisoner’s use of the restroom during their law library time.       Plaintiff is currently

appealing Disciplinary Case 20190218039.




4 / 10
II.      DISCUSSION

         Plaintiff moves to amend his complaint under Rule 15(a) of the Federal Rule of

Civil Procedure. (D.E. 18). This rule provides that a party may amend his pleading once

as a matter of course. Fed. R. Civ. P. 15(a)(1). Otherwise, a “party may amend its

pleading only with the opposing party’s written consent or the court’s leave” [and] [t]he

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

         Determining when “justice so requires” rests within the sound discretion of a

district court. See Chitimacha Tribe of La. v. Harry L. Laws Co., Inc., 690 F.2d 1157,

1162 (5th Cir. 1982) (citations omitted). A court’s discretion to grant leave is severely

limited by the bias of Rule 15(a) favoring amendment. Dussouy v. Gulf Coast Investment

Corp., 660 F.2d 594, 598 (5th Cir. 1981). Leave to amend should not be denied unless

there is a substantial reason to do so. Jacobsen v. Osbourne, 133 F.3d 315, 318 (5th Cir.

1998). There is a substantial reason to deny leave if the proposed amendment would

cause undue delay or prejudice to the non-movant, if it is motivated by bad faith or

dilatory motives, if there have been repeated failures to cure deficiencies with prior

amendment, or if the amendment is futile. Foman v. Davis, 371 U.S. 178, 182 (1962);

see also Martin’s Herend Imports, Inc. v. Diamond & Gem Trading, 195 F.3d 765, 770

(5th Cir. 1999); Wimm v. Jack Eckerd Corp., et al., 3 F.3d 137, 139 (5th Cir. 1993).

         The record reflects that Plaintiff has already amended his complaint as a matter of

course through his Supplemental Complaint (D.E. 12). Plaintiff’s new claims stem from

events that occurred after the filing of his original complaint and out of separate

transactions and occurrences as compared to his due process, denial of access to courts,

5 / 10
and deliberate indifference claims. See Fed. R. Civ. P. 20(a) (allowing the joinder of

several parties if the claims arose out of a single transaction and contain a question of fact

or law common to all the defendants). Plaintiff may not seek to add his new claims to

this case. Moreover, as discussed below, Plaintiff’s amendment is futile as his new

claims fail to state a claim for relief.

         A. Retaliation

         Plaintiff claims that Defendant Thompson brought a false disciplinary case against

Plaintiff in retaliation for Plaintiff’s questioning of the restroom policy in the law library

and filing of this civil rights action. Retaliation is not expressly referred to in the

Constitution; however, it is nonetheless actionable because retaliatory actions may tend to

chill an individual’s exercise of constitutional rights. See Perry v. Sindermann, 408 U.S.

593, 597 (1972). Retaliation is actionable “only if the retaliatory act ‘is capable of

deterring a person of ordinary firmness from further exercising his constitutional rights.’”

Bibbs v. Early, 541 F.3d 267, 270 (5th Cir. 2008) (quoting Morris v. Powell, 449 F.3d

682, 684 (5th Cir. 2006)).

         The purpose of allowing retaliation claims under § 1983 is to ensure that prisoners

are not unduly discouraged from exercising their constitutional rights. Morris, 449 F.3d

at 686. Thus, “[a] prison official may not retaliate against or harass an inmate for

exercising the right of access to the courts, or for complaining to a supervisor about a

guard’s misconduct.” Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995). “Filing

grievances and otherwise complaining about the conduct of correctional officers through

proper channels are constitutionally protected activities, and prison officials may not

6 / 10
retaliate against inmates for engaging in such protected inmates.” Reese v. Skinner, 322

F. App’x 381, 383 (5th Cir. 2009) (citing Morris, 449 F.3d at 684).

         The Fifth Circuit has emphasized that “prisoners’ claims of retaliation are

regarded with skepticism and are carefully scrutinized by the courts.”            Adeleke v.

Fleckenstein, 385 F. App’x 386, 387 (5th Cir. 2010) (citing Woods, 60 F.3d at 1166). In

addition, the Fifth Circuit has concluded that some acts, even though they may be

motivated by retaliatory intent, are so de minimis that they would not deter the ordinary

person from further exercise of his rights. Morris, 449 F.3d at 686. Such acts do not rise

to the level of constitutional violations and cannot form the basis of a § 1983 claim. Id.

         To state a valid § 1983 claim for retaliation, “a prisoner must allege (1) a specific

constitutional right, (2) the defendant’s intent to retaliate against the prisoner for his or

her exercise of that right, (3) a retaliatory adverse act, and (4) causation.” Jones, 188

F.3d at 324-25 (citing McDonald v. Stewart, 132 F.3d 225, 231 (5th Cir. 1998)). An

inmate must allege more than his personal belief that he is the victim of retaliation.

Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997) (citation omitted). “Mere

conclusory allegations of retaliation will not be enough to withstand a proper motion for

dismissal of the claim.” Jones, 188 F.3d at 325. The inmate must produce direct

evidence of motivation or a chronology of events from which retaliation may be inferred.

Id. In other words, a successful claim of retaliation requires a showing that, but for some

retaliatory motive, the complained of adverse incident would not have occurred. Woods,

60 F.3d at 1166.



7 / 10
         Plaintiff primarily relies on his personal belief that Defendant Thompson brought

a disciplinary case against him in retaliation for Plaintiff complaining about the informal

restroom policy and filing of his civil rights action. Plaintiff, however, fails to offer any

specific facts to suggest that Defendant Thompson acted in retaliation to any one of his

complaints or the filing of this civil rights action. See Ybarra v. Hurley, No. 9:09cv212,

2010 WL 2432376, at *4 (E.D. Tex. May 13, 2010) (finding that prisoner had offered no

facts “beyond the simple fact that he filed a grievance in July of 2009 and then

experienced an adverse event in October of 2009 as proof that the two situations were

related).

         Furthermore, Plaintiff’s allegations indicate that he panicked when his ID card was

taken from him and became loud and belligerent when asking for the return of his card

from Defendant Thompson. Such allegations suggest that Defendant Thompson and

other prison officials took appropriate action in bringing a disciplinary case against

Plaintiff. At a minimum, they fail to show that, but for some retaliatory motive, the

disciplinary action filed against Plaintiff would not have occurred. Accordingly, the

undersigned finds that Plaintiff’s retaliation claim fails to state a claim for relief, and that

the proposed amendment to the complaint is futile.

         B. Due Process

         Liberally construed, Plaintiff claims his due process rights were violated when he

was found guilty without sufficient evidentiary support in Disciplinary Case

20190218039 for assaulting Defendant Thompson with his state ID card and for failing to

obey multiple orders. Plaintiff was punished as follows: (1) “downgrade earning status”;

8 / 10
(2) line classification lowered S-3 to S-4; and (3) 45 days of phone, commissary and

recreation restrictions.

         Plaintiff’s claims are barred by the doctrine enunciated by the Supreme Court in

Heck v. Humphrey, 512 U.S. 477 (1994). The Heck Court held that “in order to recover

damages for allegedly unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or sentence invalid, a §

1983 plaintiff must prove that the conviction or sentence has been [overturned].” Heck,

512 U.S. at 486-87.

         The Fifth Circuit has explained that “[i]t is well-settled under Heck that a plaintiff

who has been convicted of a crime cannot recover damages for an alleged violation of his

constitutional rights if that ‘violation arose from the same facts attendant to the charge for

which he was convicted . . . .’” Bush v. Strain, 513 F.3d 492, 497 (5th Cir. 2008)

(quoting Heck, 512 U.S. at 486-87). The Heck doctrine also operates to bar prisoners

from seeking injunctive relief or otherwise challenging the punishment imposed by a

disciplinary proceeding through a § 1983 action. See Edwards v. Balisok, 520 U.S. 641,

648 (1997) (“[plaintiff’s] claim for declaratory relief and money damages, based on

allegations ... that necessarily imply the invalidity of the punishment imposed, is not

cognizable under § 1983”); Clarke v. Stalder, 154 F.3d 186, 189-91 (5th Cir. 1998) (en

banc) (applying Heck to bar plaintiff’s constitutional claims for injunctive relief that were

fundamentally intertwined with his request for restoration of good-time credits).

         Plaintiff’s disciplinary case was neither overturned by direct appeal nor set aside

in the federal habeas corpus case filed in this Court.            Because Plaintiff has not

9 / 10
successfully had Disciplinary Case 20190218039 reversed, he cannot state a claim for

relief with regard to his due process claim against Defendant Thompson. Therefore, his

proposed amendment to the complaint in this regard is futile.

III.    CONCLUSION

        For the foregoing reasons, Plaintiff’s Rule 15(a) Motion for Leave to File an

Amended Complaint (D.E. 18) is DENIED because: (1) Plaintiff seeks to add new claims

arising after the filing of his original complaint and out of separate transactions and

occurrences as compared to his claims asserted in his original complaint; and (2) any new

claims would be futile for failure to state a claim for relief. Plaintiff may pursue these

claims in a separate action.2

        ORDERED this 19th day of August 2019.


                                                       ___________________________________
                                                                    Jason B. Libby
                                                             United States Magistrate Judge




        2
           Plaintiff is cautioned that any new case would be subject to screening and if he accumulates three
strikes, he will not be allowed to proceed in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of serious injury. See 28 U.S.C. §
1915(g).


10 / 10
